OPINION

Per Curiam:

The appellant stands convicted of the infamous crime against nature [NRS 201.190] and is presently incarcerated in the Nevada State Prison. The Public Defender of Washoe County has submitted this appeal pursuant to the command of Anders v. California, 386 U.S. 738 (1967), and has referred to any point in the record that might arguably support an appeal. Sanchez v. State, 85 Nev. 95, 450 P.2d 793 (1969). This court ordered that a transcript be supplied to the appellant, an indigent. Griffin v. Illinois, 351 U.S. 12 (1956); Draper v. Washington, 372 U.S. 487 (1963); Eskridge v. Washington Prison Bd., 357 U.S. 214 (1958); Entsminger v. Iowa, 386 U.S. 748 (1967). We have independently reviewed the claims of error in the light of the complete record of this case, including the transcript, and find them to be frivolous.
Affirmed.